DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/09/21 have been fully considered but they are not persuasive. 
Regarding claim 1 and 6 and 11,
 	Appicant argues it is noted that the TRS subcarrier spacing (e.g., 4) of Chung is included in the TRS configuration, which is transmitted via ‘the reference signal,’ but cannot be transmitted via a RRC signal. Also, it is apparent to the skilled person in the art that ‘the reference signal’ of Chung is technically different from the RRC signal as being claimed by Applicant.
 	However the examiner disagrees because Chuang explicitly states sending the reference signals using RRC. Chuang states
[0054] FIG. 2 illustrates an example scenario 200 in accordance with an implementation of the present disclosure. In scenario 200, under the proposed scheme, a TRS may be located at two of CSI-RS symbols. The TRS may be used for time delay estimation, delay spread estimation and frequency offset estimation. In scenario 200, (M, N)=(1, 1) or (1, 2). When (M, N)=(1, 1), TRS may be at symbol x and symbol y or, alternatively, at symbol x+1 and symbol y+1. For example, when (M, N)=(1, 1), TRS may be at symbol 4 and symbol 8, at symbol 5 and symbol 9, or at symbol 6 and symbol 10. When (M, N)=(1, 2), TRS may be at symbol x and symbol x+1 or, alternatively, at symbol y and symbol y+1. In scenario 200, the TRS may be received through one and the same antenna port at a UE.

[0055] As an example, the TRS subcarrier spacing may be 6, and the TRS may be located at resource element k and resource element k+6, with k=0.about.5 in 12 subcarriers. As another example, the TRS subcarrier spacing may be 4 for increased density, and the TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2.

[0084] In some implementations, in receiving the reference signal, processor 1312 may receive a CSI-RS through a radio resource control (RRC) connection via the communication link.
  	In the at least above, Chuang teaches transmitting the TRS using CSI-RS and teaches transmitting CSI-RS using radio resource control (RRC). Hence, Chuang teaches transmitting the TRS using RRC via CSI-
Any other arguments presented are based directly on the above arguments. Therefore, they are fully addressed as above. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11, 17-18, 20-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang (Pub No 20180323918).

Regarding claim 1 and 6 and 11,
 	Chuang teaches a method of transmitting a tracking reference signal (TRS) by a base station to a user equipment, the method comprising: 
 	transmitting, by the base station, information related to a resource element shift value K for mapping the TRS to a frequency domain resource, where K is an integer number equal to or greater than 0; (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see para [0055]. Also see frequency domain para [0026]).
 	transmitting, by the base station, the TRS mapped to the frequency domain resource to the user equipment, and (interpreted as processor 1312 may receive from apparatus 1320, via transceiver 1316, a reference signal via a communication link between apparatus 1310 and apparatus 1320. The reference signal may contain resource configuration with respect to TRS configuration, see para [0075])).
 	wherein the information related to the resource element shift value K represents one of only 4 cases (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 , see para [0055]) and is transmitted via a radio resource control (RRC) signal (interpreted as In some implementations, in receiving the reference signal, processor 1312 may receive a CSI-RS through a radio resource control (RRC) connection via the communication link, see para [0084]).

Regarding claim 17 and 20 and 23,
 	Chuang teaches the method of claim 1, wherein the TRS is mapped to a resource indicated by one of the subcarrier indexes K, K+4, and K+8 on a frequency domain. (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see para [0055]).

Regarding claim 18 and 21 and 24,
 the method of claim 1, wherein the TRS is transmitted in resources for a channel state information — reference signal (CSI-RS) resource set, (interpreted as TRS may be located at resource element k, resource element k+4 and resource element k+8, with k=0-3 in 12 subcarriers. The other REs in the CSI-RS symbols not being occupied by TRS may be allocated for acquisition or data. Referring to FIG. 2, when TRS is located at two CSI-RS symbols, the TRS with 6 REs/port/PRB may be allocated as those shown in FIG. 2, see para [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (Pub No 20180323918) in view of Xue (Pub No 20150327315).

Regarding claim 16 and 19 and 22,
 	Chuang teaches the method of claim 1, however does not teach wherein the resource element shift value K is represented as a 4-bit bitmap.
	Xue teaches indicated by a 4-bit bitmap (interpreted as For example, the bitmap, `11110000,` (N=8, k=4) means that the first four sub-frames (sub-frames 0, 1, 2, and 3 indicated by 1's in the bitmap) are used, see para [0126]).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMER S MIAN/Primary Examiner, Art Unit 2461